TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00131-CV


 Appellants University of Texas at Austin President Jay Hartzell; University of Texas at
 Austin Registrar Mark Simpson; University of Texas Dean of Students Soncia Reagins-
 Lilly; University of Texas Regents Kevin Paul Eltife, R. Steven Hicks, Christina Melton
Crain, Jodie Lee Jiles, David J. Beck, Kelcy L. Warren, Janiece M. Longoria, Nolan Perez,
      and James Conrad Weaver, in their official capacities// Cross-Appellant, S. O.

                                              v.

 Appellee, S. O.// Cross-Appellees, University of Texas at Austin President Jay Hartzell;
   University of Texas at Austin Registrar Mark Simpson; University of Texas Dean of
 Students Soncia Reagins-Lilly; University of Texas Regents Kevin Paul Eltife, R. Steven
 Hicks, Christina Melton Crain, Jodie Lee Jiles, David J. Beck, Kelcy L. Warren, Janiece
    M. Longoria, Nolan Perez, and James Conrad Weaver, in their official capacities1


               FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-16-000517, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                                        OPINION


              S.O. sued the University of Texas at Austin President Jay Hartzell; University of

Texas at Austin Registrar Mark Simpson; University of Texas Dean of Students Soncia Reagins-

Lilly; and University of Texas Regents Kevin Paul Eltife, R. Steven Hicks, Christina Melton

Crain, Jodie Lee Jiles, David J. Beck, Kelcy L. Warren, Janiece M. Longoria, Nolan Perez, and

       1
          Pursuant to Rule 7.2 of the Texas Rules of Appellate Procedure, current University of
Texas President Jay Hartzell has been automatically substituted for former President Gregory L.
Fenves. Current University of Texas Regents Christina Melton Crain, Jodie Lee Jiles, Kelcy L.
Warren, and Nolan Perez have been automatically substituted for former Regents Paul L. Foster,
Jeffery D. Hildebrand, Ernest Aliseda, and Sara Martinez Tucker. Current University of Texas at
Austin Registrar Mark Simpson has been automatically substituted for former Registrar Vincent
Shelby Stanfield.
James Conrad Weaver, all in their official capacities (collectively, the University officials)

seeking declaratory and injunctive relief prohibiting the University officials from holding an

internal disciplinary proceeding for the purpose of deciding whether to revoke S.O.’s doctoral

degree in organic chemistry that was conferred by the University of Texas at Austin (the

University) in 2008. The University officials filed a plea to the jurisdiction, which the trial

court granted in part and denied in part. In this appeal, the University officials challenge the

trial court’s denial of their plea to the jurisdiction seeking dismissal of S.O.’s claims that the

University officials’ conduct is ultra vires based on sovereign immunity. We will affirm.


                                        BACKGROUND

               S.O. earned her doctoral degree in organic chemistry from the University of Texas

at Austin in 2008. In 2012, the University instituted a disciplinary investigation into allegations

of academic misconduct related to S.O.’s dissertation and, in 2014, attempted to revoke S.O.’s

degree.2 The University informed S.O. that her degree had been revoked on February 12, 2014.


       2
           According to her pleadings, S.O.’s dissertation involved studying the synthesis and
analysis of organic molecules. S.O. alleged that she “was required to—and did—characterize the
chemical compounds in her experiments with four different tests that were required by [her
graduate advisor].” S.O. alleged that “[u]ltimately, [she] did not create natural products through
her proposed method, nor was she required to do so to earn her degree.” S.O. alleged in her
pleadings that with her graduate advisor’s input and approval, she reported “the results from the
synthetic routes towards the natural products in her dissertation and was awarded her degree.”
S.O. alleged that her dissertation research had been scrutinized at many different points in time
before the University awarded her degree. S.O. alleged that her data and conclusions were
supported by overlapping experiments she performed under the supervision of her graduate
advisor; that she presented and defended her dissertation to a committee of five professors from
the University Chemistry Department; and that her work was presumably further scrutinized by
her graduate advisor when he submitted a paper based in part on her work for publication in
2011. S.O. alleged that the allegations of academic misconduct arose after a different graduate
student working with S.O.’s graduate advisor in 2012 reviewed the previously published work,
along with S.O’s data and the data of another graduate student, and then conducted experiments
that “led him to believe that parts of the work submitted [by the graduate advisor] to the journal
                                                2
Two days later, S.O. filed suit against certain University officials (the first lawsuit) asserting that

the University’s procedures related to its investigation and decision regarding her degree did not

comport with the minimum constitutional standards guaranteed by the Texas Constitution’s due

course of law provision. See Tex. Const. art. I, § 19. That day, S.O. and the University entered

into a Rule 11 agreement specifying that the University would restore S.O.’s degree “subject to

further discussions regarding additional process.” The University officials then filed a plea to

the jurisdiction in which they argued that, because the University had restored S.O.’s degree and

initiated a student disciplinary proceeding to consider the allegations against her, S.O. had been

provided all the relief she sought in her lawsuit, rendering it moot. The trial court granted the

plea to the jurisdiction, and this Court affirmed. See Orr v. The University of Tex. at Austin,

No. 03-14-00299-CV, 2015 WL 5666200, at *1 (Tex. App.—Austin Sept. 23, 2015, no pet.).

               After dismissal of the first lawsuit, the University proceeded with its investigation

and, in January 2016, informed S.O. that it intended to hold a disciplinary hearing concerning

allegations that S.O. had violated the University’s “Institutional Rules,” which could subject her

to disciplinary sanctions. S.O. then brought the underlying proceeding in which she sought

declaratory and injunctive relief prohibiting the University officials from holding an internal

disciplinary proceeding for the purpose of deciding whether to revoke her Ph.D. degree. S.O.

alleged that such action was ultra vires conduct and a violation of her constitutional rights to due

process and equal protection. S.O. also sought a temporary injunction to prevent the University

from conducting any proceedings related to her Ph.D. degree pending resolution of her claims.

The University officials filed a plea to the jurisdiction in which they asserted that the trial


article was somehow erroneous or otherwise inaccurate.” S.O.’s pleadings allege that “once this
graduate student questioned the data” in 2012, her graduate advisor brought a complaint to the
University alleging that S.O. had engaged in scientific misconduct.
                                                  3
court lacked jurisdiction over S.O.’s claims because they were not ripe. See Waco Indep. Sch.

Dist. v. Gibson, 22 S.W.3d 849, 851 (Tex. 2000) (“The ripeness doctrine prevents premature

adjudication of hypothetical or contingent situations.”).

               In February 2016, the trial court held a hearing on S.O.’s request for a temporary

injunction and on the University officials’ plea to the jurisdiction. The trial court did not at

that time grant temporary injunctive relief nor did it rule on the University officials’ plea. In

March 2016, S.O. filed a motion for summary judgment. While that motion was pending, the

University informed S.O. that it would conduct its disciplinary hearing on October 21, 2016.3

When the University did not go forward with the proceeding on October 21, 2016, the trial court

signed an order reciting that S.O.’s claims were not ripe for review and granting the University

officials’ plea to the jurisdiction. The trial court dismissed S.O.’s claims, and S.O. appealed the

dismissal to this Court. S.O. argued that (1) the trial court erred in concluding that her request

for a declaratory judgment that the University officials were acting ultra vires was not ripe for

review and dismissing it for lack of subject matter jurisdiction, and (2) assuming the University

officials’ actions were not ultra vires, the rules the University intended to apply to the

disciplinary proceeding would not provide her with adequate due process protection given the

nature of the interest at risk and were, for that reason, unconstitutional. This Court held that, of

the two issues presented, only the first was properly before it. See S.O. v. University of Texas at

Austin President Gregory L. Fenves, No. 03-16-00726-CV, 2017 WL 2628072, at *2 (Tex.

App.—Austin June 15, 2017, no pet.) (mem. op.) (hereinafter “S.O. 2017”) (“The trial court

made no ruling on the merits of S.O.’s complaints regarding whether the internal disciplinary

       3
          The hearing did not occur on October 21, 2016, and was rescheduled to take place on
April 28, 2017.


                                                 4
hearing rules afford her due process.”). This Court held that S.O.’s claims for a declaration

under the Uniform Declaratory Judgments Act that the University officials’ conduct is ultra vires

were ripe for adjudication, id. at * 4, reversed the trial court’s order granting the plea to the

jurisdiction, and remanded the cause to the trial court.

               On remand, S.O. filed an amended petition in which she sought the same

declaratory relief as in her original petition.4 The University officials filed a second plea to the

jurisdiction asserting that they “have authority to conduct an internal process to determine

whether the allegations of misconduct are substantiated and, if so, what sanction is proper.”

Thus, they argued, their conduct was not ultra vires, and S.O.’s ultra vires claims were barred

by sovereign immunity. See City of El Paso v. Heinrich, 284 S.W.3d 366, 369-70 (Tex. 2009)

(sovereign immunity extends to state officials acting in their official capacity). The University

officials also asserted that S.O.’s constitutional challenges to any future disciplinary hearing

were not ripe and, to the extent her claims constituted efforts to establish the procedures

applicable to a disciplinary proceeding, those claims sought to control state action and were

barred by sovereign immunity. S.O. filed a motion for summary judgment asserting that she was

entitled to summary judgment on her requests for eight declarations because each declaration

involved only a question of law. After a hearing on the plea and the motion, the trial court

signed an order granting the University officials’ plea to the jurisdiction “as to declarations

attempting to establish and/or challenge the procedures applicable to her disciplinary

proceeding” and denying the plea “as to [S.O.’s] ultra vires claim regarding whether Defendants


       4
          S.O. dropped her request for a declaration that a particular professor not be permitted to
participate in any proceedings against S.O. “because of an apparent conflict” that she alleged
disqualified or otherwise made that professor “ineligible to participate with fairness or
impartiality.”
                                                  5
are acting without authority to revoke a degree.” The trial court signed a separate order that

granted S.O.’s motion for summary judgment as it pertained to her request for declaratory relief

regarding the University officials’ authority to revoke her degree, i.e., the ultra vires claims. The

University officials perfected this appeal and, in two issues, challenge the trial court’s denial of

their plea to the jurisdiction as to S.O.’s claims that the University officials’ actions are ultra

vires. The University officials argue that because they are not acting ultra vires—i.e., because

they have the authority to conduct a disciplinary hearing to determine whether to revoke S.O.’s

degree—S.O.’s claims for declaratory relief as to whether they are acting without authority to

revoke a degree are barred by sovereign immunity. S.O. filed a cross-appeal challenging the trial

court’s ruling on two of her requests for declarations unrelated to her ultra vires claims and

the trial court’s denial of her request for attorneys’ fees pursuant to the Uniform Declaratory

Judgments Act. See Tex. Civ. Prac. & Rem. Code § 37.009.


                                          DISCUSSION

The University Officials’ Appeal

               In their second issue, the University officials argue that the trial court erred in

concluding that the University lacks the legal authority to revoke a previously conferred degree

and, consequently, their conduct was not ultra vires and S.O.’s claim was barred by sovereign

immunity. Our analysis of whether S.O.’s claim is within the trial court’s jurisdiction begins

with her live pleadings. See Texas Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226

(Tex. 2004). The plaintiff has the initial burden of alleging facts that affirmatively demonstrate

the trial court’s jurisdiction to hear the cause—in this case, with respect to her claim of ultra

vires acts by the University officials, allegations of fact that would demonstrate that they acted


                                                 6
without legal authority or failed to perform a purely ministerial act. See id. (citing Texas Ass’n

of Bus. v. Texas Air Control Bd., 852 S.W.2d 440, 446 (Tex. 1993)). When, as here, the plea to

the jurisdiction challenges the sufficiency of the pleadings rather than any of the jurisdictional

facts alleged by the plaintiff, the court should make the jurisdictional determination as a matter

of law based solely on the facts alleged, which are taken as true and construed liberally in favor

of jurisdiction. First-Citizens Bank & Tr. Co. v. Greater Austin Area Telecommc’ns Network,

318 S.W.3d 560, 564 (Tex. App.—Austin 2010, no pet.); University of Tex. v. Poindexter,

306 S.W.3d 798, 806 (Tex. App.—Austin 2009, no pet.) (citing Miranda, 133 S.W.3d at 226).

Whether the plaintiff has met the burden is a question of law, which we review de novo.

Miranda, 133 S.W.3d at 226. We construe the pleadings liberally, taking them as true, and look

to the pleader’s intent. Id.

               Sovereign immunity extends to state officials acting in their official capacity. See

Heinrich, 284 S.W.3d at 369-70. An exception to sovereign immunity applies when a party

alleges that the government officer acted “without legal authority or failed to perform a purely

ministerial act.” Id. at 372. To fall within this exception to immunity, however, “a suit must not

complain of a government officer’s exercise of discretion, but rather must allege, and ultimately

prove, that the officer acted without legal authority or failed to perform a purely ministerial act.”
Id. An officer acts without legal authority if he “exceeds the bounds of his granted authority or

if his acts conflict with the law itself.” Houston Belt & Terminal Ry. Co. v. City of Houston,

487 S.W.3d 154, 158 (Tex. 2016). If the plaintiff alleges, or ultimately can prove only acts

within the officer’s legal authority and discretion, the claim seeks “to control state action”

and is barred by sovereign immunity. Id.; KEM Tex., Ltd. v. Texas Dep’t of Transp., No. 03-08-

00468-CV, 2009 WL 1811102, at *2 (Tex. App.—Austin June 26, 2009, no pet.) (mem. op.).

                                                 7
               In her live pleadings, S.O. sought a declaration pursuant to the Uniform

Declaratory Judgments Act that the University officials’ conducting an internal proceeding to

decide whether to revoke her Ph.D. degree was unauthorized.5 S.O. has pleaded a cognizable

ultra vires claim if her allegations establish that the University officials’ conduct exceeded the

bounds of their granted legal authority. See Houston Belt & Terminal Ry., 487 S.W.3d at 158.

To determine whether S.O. has asserted a valid ultra vires claim that invoked the district court’s

subject-matter jurisdiction, we construe the provisions of the relevant statute that defines the

scope of the University officials’ legal authority, apply them to the facts that S.O. has alleged,

and ascertain whether those facts constitute acts beyond the University officials’ legal authority.

See Heinrich, 284 S.W.3d at 372-73; Texas Dep’t of Transp. v. Sunset Transp., Inc., 357 S.W.3d
691, 701 (Tex. App.—Austin 2011, no pet.).

               The parties agree that the relevant statutory provision is section 65.31 of the

Texas Education Code. See Tex. Educ. Code § 65.31. This section provides, in pertinent part:


       (a) The board is authorized and directed to govern, operate, support, and maintain
       each of the component institutions that are now or may hereafter be included in a
       part of The University of Texas System.

       (b) The board is authorized to prescribe for each of the component institutions
       courses and programs leading to such degrees as are customarily offered in
       outstanding American universities, and to award all such degrees. It is the intent
       of the legislature that such degrees shall include baccalaureate, master’s, and
       doctoral degrees, and their equivalents, but no new department, school, or degree-
       program shall be instituted without the prior approval of the Coordinating Board,
       Texas College and University System.

       5
          S.O. also alleged that the University officials are violating her constitutional rights to
due process and equal protection but, as previously noted, the trial court found that it lacked
subject matter jurisdiction over any requested declarations attempting to establish or challenge
the procedures applicable to the disciplinary hearing and granted the plea to the jurisdiction as to
those declarations. S.O.’s constitutional claims are not before this Court.


                                                 8
       (c) The board has authority to promulgate and enforce such other rules and
       regulations for the operation, control, and management of the university system
       and the component institutions thereof as the board may deem either necessary or
       desirable. The board is specifically authorized and empowered to determine and
       prescribe the number of students that shall be admitted to any course, department,
       school, college, degree-program, or institution under its governance.
Id. § 65.31(a), (b), (c).6 Section 65.31 further provides that the board may “by rule delegate

a power or duty of the board to a committee, officer, employee, or other agent of the board.”
Id. § 65.31(g) (emphasis added). The University officials also point to section 51.352(d)(4) of

the Texas Education Code, which provides that the “governing boards”7 of institutions of

higher education shall “set campus admission standards consistent with the role and mission of

similar institutions nationwide having a similar role and mission, as determined by the

coordinating board.” Id. § 51.352(d)(4). The parties join issue as to whether these statutes,

when properly construed, authorize the University to revoke a former student’s degree after it

has been conferred.

               Because statutory construction is at the heart of this dispute, we begin our analysis

be reviewing the pertinent statutory-construction principles. First Am. Title Ins. Co. v. Combs,

258 S.W.3d 627, 632 (Tex. 2008). Statutory construction presents a question of law that we

review de novo. Id. We discern legislative intent primarily from the statute’s language because

       6
          The term “board” refers to a board consisting of nine regents appointed by the
governor, which is authorized by statute to “provide for the administration, organization, and
names of the institutions and entities in The University of Texas System in such a way as will
achieve the maximum operating efficiency of such institutions and entities.” See Tex. Educ.
Code § 65.11.
       7
          A “governing board” is defined by statute as “the body charged with policy direction of
any public technical institute, public junior college, public senior college or university, medical
or dental unit, or other agency of higher education, including but not limited to boards of
directors, boards of regents, boards of trustees, and independent school district boards insofar as
they are charged with policy direction of a public junior college.” Id. § 61.003(9).
                                                 9
it is “‘the truest manifestation’ of what lawmakers intended . . . .” Id. (quoting Alex Sheshunoff

Mgmt. Servs., L.P. v. Johnson, 209 S.W.3d 644, 651-52 (Tex. 2006)). If statutory language is

unambiguous, we will interpret and apply the statute according to its plain meaning unless a

different meaning is apparent from the context or the plain meaning leads to absurd results. In re

Ford Motor Co., 442 S.W.3d 265, 280 (Tex. 2014) (orig. proceeding). In determining a statute’s

meaning, we construe the statute as a whole rather than construing specific provisions in

isolation. Id. We look at the entire act in determining the Legislature’s intent with respect to

specific provisions. Railroad Comm’n v. Texas Citizens for a Safe Future & Clean Water,

336 S.W.3d 619, 628 (Tex. 2011). Undefined terms are afforded their ordinary meaning unless a

different or more precise definition is apparent from the context of the statute, see Tex. Gov’t

Code § 311.011(a); TGS-NOPEC Geophysical Co. v. Combs, 340 S.W.3d 432, 439 (Tex. 2011),

because we cannot give an undefined term a meaning that is disharmonious or inconsistent with

other provisions in the statute, see Texas Dep’t of Transp. v. Needham, 82 S.W.3d 314, 318

(Tex. 2002).

               With these principles in mind, we determine whether the relevant statutory

provisions authorize the University to revoke a degree after it has been conferred on a former

student. Notably, the specific statutory provision dealing with degrees, subsection 65.31(b), states

that the board is authorized to “award” degrees but includes nothing that could reasonably be

construed as an express grant of authority to strip a former student of a diploma or degree after it

has been conferred. See Tex. Educ. Code § 65.31(b). Subsection 65.31(c) authorizes the board

to promulgate and enforce rules and regulations for “the operation, control, and management of

the university system and component institutions.” Id. § 65.31(c). This provision empowers the

board to determine and enforce the manner in which the university system and its component

                                                10
institutions are operated, controlled, and managed.       The provision says nothing about the

board’s authority to discipline a former student.      Similarly, section 51.352(d)(4) addresses

campus admission standards and does not speak to degrees or diplomas in any respect. Id.

§ 51.352(d)(4).   A state agency has only the authority expressly provided by statute or

necessarily implied to carry out the express powers the Legislature has given it. See Public Util.

Comm’n v. City Pub. Serv. Bd., 53 S.W.3d 310, 315 (Tex. 2001); see also Public Util. Comm’n

v. GTE-Sw., Inc., 901 S.W.2d 401, 407 (Tex. 1995) (“The agency may not, however, on a theory

of necessary implication from a specific power, function, or duty expressly delegated, erect and

exercise what really amounts to a new and additional power or one that contradicts the statute, no

matter that the new power is viewed as being expedient for administrative purposes.” (quoting

Sexton v. Mount Olivet Cemetery Ass’n, 720 S.W.2d 129, 137-38 (Tex. App.—Austin 1986, writ

ref’d n.r.e.)). An agency is “a creature of the legislature and has no inherent authority.” GTE-Sy.,
901 S.W.2d at 406.

               The University officials argue that the Board of Regents’ Rules and Regulations,

promulgated pursuant to the statutory grant of authority in Texas Education Code subsection

65.31(c), have the same force and effect as statutes. See Fazekas v. University of Houston,

565 S.W.2d 299, 304 (Tex. App.—Houston [1st Dist.] 1978, writ ref’d n.r.e.) (“Since the Board

of Regents of the University of Houston is authorized by statute to enact bylaws, rules and

regulations necessary to the government of the University, its rules are of the same force as

would be a like enactment of the legislature.”). The Board of Regents Rules and Regulations

direct the University to adopt institutional rules. Thus, the University officials contend that the

Board of Regents’ own rules and regulations serve as a statutory grant of authority to the

University officials to adopt institutional rules permitting the University to discipline a former

                                                11
student by revoking a previously conferred degree. As an initial matter, the premise that a Board

of Regents rule has the same “force and effect” as a statute does not lead to the conclusion

that the Board of Regents can augment its statutory grant of power, as circumscribed by the

Legislature, by promulgating a rule. See Pruett v. Harris Cnty. Bail Bond Bd. 249 S.W.3d 447,

452 (Tex. 2008) (“An agency may adopt only such rules as are authorized by and consistent with

its statutory authority.” (citing Railroad Comm’n of Tex. v. Lone Star Gas Co., 844 S.W.2d 679,

685 (Tex. 1992)); Harlingen Family Dentistry, P.C. v. Texas Health & Human Servs. Comm’n,

452 S.W.3d 479, 482 (Tex. App.—Austin 2014, pet. dism’d) (“An agency’s rules must comport

with the agency’s authorizing statute.”). The Board of Regents’ Rule that the University officials

rely on, Board of Regents Rule 50101, does not itself purport to authorize disciplining a former

student. It simply directs the University to “adopt rules and regulations concerning student

conduct and discipline.” See The University of Texas System Rules and Regulations of the

Board of Regents, Rule 50101 (emphasis added).           An institutional rule that addresses or

authorizes disciplining former students would be beyond the scope of the very Board of

Regents Rule that the University officials rely on. None of the statutes or rules relied on by the

University officials constitute an express grant of authority for the University to revoke a degree

after it has been conferred.

               The University officials suggest that if not express, such power may be implied.

See Public Util. Comm’n of Tex. v. City Pub. Serv. Bd., 53 S.W.3d 310, 315 (Tex. 2001)

(agency’s implied powers are limited to those “necessary to carry out the express responsibilities

given to it by the Legislature”). The law prohibits agencies from exercising what is effectively a

new power, or a power contradictory to the statute, based merely on a claim that the power is

expedient for the agency’s purposes. Id. (citing GTE-Sw., Inc., 901 S.W.2d at 407). The test is

                                                12
whether the power to be implied is necessary for the agency to perform a function or duty that

the Legislature has required of it in express terms. The critical question to be answered is

whether the power must be implied in order to allow the agency to effectively carry out the

functions that have been specifically assigned to it. See Texas Mun. Power Agency v. Public

Util. Comm’n, 253 S.W.3d 184, 192-93 (Tex. 2007) (noting that “agency’s powers are limited”

to those “expressly conferred by the Legislature” and those implied that are reasonably necessary

to carry out agency’s express responsibilities); City Pub. Serv. Bd. v. Public Util. Comm’n,

9 S.W.3d 868, 873-74 (Tex. App.—Austin 2000) (explaining that it is “axiomatic that” agency

“has no inherent power, but only such powers as are delegated to it by the legislature in clear and

express statutory language, together with any implied power that may be necessary . . . to

perform a function or duty that the legislature has required of the agency in express terms”

and that agency powers “must be construed narrowly when they are claimed to authorize

governmental interference with established or traditional property rights”), aff’d, 53 S.W.3d 310,

312, 325 (Tex. 2001). We may not, therefore, imply the power to revoke a degree on the ground

that it is necessary to accomplish the University’s express power to award degrees unless the

express grant of authority would itself be defeated absent an attendant authority to revoke the

degree at a later date. See GTE Sw., Inc. v. Public Util. Comm’n, 10 S.W.3d 7, 12-13 (Tex.

App.—Austin 1999, no pet.) (providing that grants of power to agencies must be construed

narrowly when claimed to interfere with property rights and that power may be implied only if

express powers could be defeated in absence of implied powers). The University officials do not

argue that that is the case. Moreover, familiar rules of statutory construction reject such an

implication. Statutory grants of power to administrative agencies must be construed narrowly

when they are claimed to authorize governmental interference with established or traditional

                                                13
property rights.    See 3 Norman J. Singer & J.D. Shambie Singer, Statutes & Statutory

Construction, § 65.2 (7th ed. 2008).

               The University officials point to courts in other jurisdictions that have found that

their state universities have the implied right to revoke a degree irrespective of statutory

language and maintain that these other cases are “persuasive.” This Court is not, however,

tasked with surveying other jurisdictions and considering how courts in other states have

resolved the question of their institutions’ authority to revoke conferred degrees. Rather, our job

is to discern the Legislature’s intent as expressed in the plain language of the Texas Education

Code. That cases from other jurisdictions are inapposite to our analysis is highlighted by

jurisprudential differences in interpreting statutory authority. For example, the University officials

rely heavily on Waliga v. Board of Trustees of Kent State University, 488 N.E.2d 850 (Ohio

1986), an Ohio Supreme Court case holding that Kent State University had the “authority and

power” to revoke degrees. The court stated:


       Any action which is necessary for the proper maintenance and successful
       operation of a state university is authorized, unless it is prohibited by statute. In
       the event that a degree is procured through fraud, or a degree is awarded
       erroneously, it is certainly within the implied authority of the university to revoke
       it. A power of a state agency may be fairly implied from an express power where
       it is reasonably related to the duties of the agency.


Waliga, 488 N.E.2d at 851 (citations omitted) (emphasis added). While an Ohio court apparently

may imply any powers “reasonably related” to an agency’s duties, we are constrained to imply

only those powers necessary for the performance of powers expressly authorized. See Texas

Mun. Power Agency, 253 S.W.3d at 192-93; cf. Hand v. Matchett, 957 F.2d 791, 795-96

(10th Cir. 1992) (applying New Mexico law and relying on Waliga to conclude that ability to



                                                 14
revoke degrees is “necessary corollary” to power to confer those degrees).8 Cases from other

jurisdictions interpreting different statutes and employing different rules of statutory construction

are not relevant to our analysis.9

               S.O.’s pleadings alleged an ultra vires claim against the University officials,

specifically, that they acted without legal authority by instituting an internal proceeding to decide

whether to revoke her previously conferred degree. Thus, her claims do not implicate sovereign

immunity, and the trial court properly concluded that it had subject-matter jurisdiction over her

claims. It was not error for the trial court to deny the University officials’ plea to the jurisdiction

as to these claims. We overrule the University officials’ second issue.

               In their first issue, the University officials assert that the trial court lacked subject-

matter jurisdiction because in S.O. 2017 this Court held that the issue before the trial court—

whether the University officials were acting ultra vires—was not justiciable until revocation of


       8
            While the University officials also cite to Gati v. University of Pittsburgh of
Commonwealth System of Higher Education, 91 A.3d 723 (Pa. 2014), as persuasive authority, we
note that the majority did not decide the issue of degree revocation but suggested that such relief
might be sought in court in connection with litigation on the merits concerning the former
student’s entitlement to permanent injunctive relief. Gati, 91 A.3d at 735 n.1 (Wecht, J.,
concurring). But see Goodreau v. Rector & Visitors of Univ. of Va., 116 F. Supp. 2d 694, 703
(W.D. Va. 2000) (citing Waliga and concluding that power to revoke degree must be implied
because, in court’s view, it is reasonably necessary to effectuate power to confer degrees and
regulate student discipline).
       9
           The University officials also rely on Crook v. Baker, 813 F.2d 88 (6th Cir. 1987),
which is analytically distinguishable. In that case, the court noted that Michigan is “one of
the few states to give independent constitutional status to its universities” and the Michigan
constitution provides that “the University is a separate constitutional ‘body corporate known as
the Regents of the University of Michigan’ which Regents have ‘general supervision’ of the
University.” Based on that unique status, the court held that the University of Michigan has the
authority to revoke degrees in the absence of contraindicative constitutional, statutory, or case
law. In Texas, however, the opposite is the case—as an agency of the State, the University has
only the powers expressly granted by the Legislature along with those powers that may properly
be implied.
                                                  15
S.O.’s degree had occurred. That was not this Court’s holding. S.O. 2017 was an appeal from a

trial court order granting the University officials’ plea to the jurisdiction in which they asserted

that S.O.’s claims that they were acting ultra vires were not ripe for review. The trial court agreed

and dismissed the case for lack of subject-matter jurisdiction. The trial court’s order stated that

it had reserved ruling on the plea to the jurisdiction to allow for the University’s internal

disciplinary hearing to take place on March 4, 2016. The order states that on October 11, 2106,

the parties informed the court that the hearing had not yet occurred but was scheduled to take

place on October 21, 2016. The trial court informed the parties that it would rule on the plea to

the jurisdiction if the hearing did not go forward as scheduled. When the parties later informed

the court that the hearing would not go forward on October 21, 2016 after all, the trial court ruled

on the plea to the jurisdiction. The trial court granted the plea to the jurisdiction, concluding that

S.O.’s claims that the University officials were acting ultra vires and had violated her right to

due process were not ripe for review and therefore the court lacked subject- matter jurisdiction.

See S.O., 2017 WL 2628072, at *1-2.

               S.O. then perfected an appeal in which she raised two issues. First, S.O. asserted

that the trial court erred in concluding that her request for a declaratory judgment that the

University officials were acting ultra vires was not ripe for review and dismissing that claim for

lack of subject-matter jurisdiction. Second, S.O. asserted that, assuming the University officials’

actions were not ultra vires, the rules the University intended to apply to the disciplinary hearing

would not provide her with adequate due process protection given the nature of the interest at

risk and, for that reason, were unconstitutional. This Court held that “[o]f these two issues, the

only one properly before the Court is the first issue, which challenges the trial court’s ruling that

S.O.’s claims were not ripe.” Id. at *2. This Court reversed the trial court’s judgment that S.O.’s

                                                 16
ultra vires claims were not ripe for adjudication and remanded the cause to the trial court to

address the merits of the ultra vires claims. This Court expressly stated that the controversy

between S.O. and the University officials regarding their authority to conduct an internal

disciplinary proceeding to determine whether to revoke her degree was justiciable, meaning that

S.O. was not required to wait until the University had revoked her degree to assert a justiciable

claim that their conduct was ultra vires. See id. at *3 (holding that S.O.’s claim of ultra vires

conduct by University officials was ripe regardless of outcome of internal disciplinary

proceeding). The Court held that the outcome of the disciplinary proceeding was not relevant to

whether S.O. had pleaded a valid ultra vires claim and, consequently, S.O. was not required to

wait until the conclusion of an internal disciplinary proceeding or wait until the University

revoked her degree, to seek a declaration that conducting such a proceeding would be an ultra

vires act by the University officials. See id. (“The nature of the controversy, therefore, is

whether the University officials’ act of conducting a disciplinary proceeding to consider

revoking S.O.’s degree is ultra vires, regardless of its outcome.”). The Court identified the

justiciable controversy as follows:


       A declaration concerning whether the University officials are acting with or
       without legal authority will resolve S.O.’s UDJA claim. A justiciable controversy
       therefore exists regarding whether the University officials are acting beyond their
       statutory authority. That controversy provides a jurisdictional basis for a UDJA
       action seeking a declaration regarding the University officials’ authority to
       conduct the internal disciplinary proceeding at issue in this case.
Id. The trial court’s judgment squarely addressed and answered that precise question, concluding

and declaring that the University officials had neither the express nor implied authority to revoke

S.O.’s degree and thereby affirming that their conduct was ultra vires.



                                                17
                In sum, this Court reversed and remanded the case to the trial court precisely

because the trial court erred when it determined that it did not have subject matter jurisdiction

over S.O.’s ultra vires claim before the University officials actually revoked her degree.

Footnote four of the Court’s opinion,10 on which the University officials rely, does not state or

imply that S.O.’s ultra vires claims are not justiciable until the University has revoked her

degree. Instead, the Court was addressing the fact that S.O.’s pleadings included complaints

about the manner in which the University had initially declared her degree “revoked” on

February 12, 2014, and allegations that the University’s procedures related to its investigation

and decision regarding her degree did not comport with the minimum constitutional standards

guaranteed by the Texas Constitution’s due course of law provision. See id. at *1. Footnote four

served to clarify this Court’s holding on justiciability and did not purport to comment on the

merits of due process complaints about the manner in which the University had conducted, or

proposed to conduct in the future, any internal disciplinary proceeding that had or could result in

revocation of S.O.’s degree.11 The Court’s footnote advised the parties and the trial court that

any due process complaints asserted by S.O. were premature unless and until the University

actually conducted proceedings that resulted in revocation of her degree. See id. at *3 n.4. We

overrule the University officials’ first issue.




        10
          Footnote four states: “To the extent S.O.’s pleadings complain of or seek a declaration
regarding the actual revocation of her degree, an event that has not occurred, that claim is not
ripe.” S.O. v. University of Texas, No. 03-16-00726-CV, 2017 WL 2628072, at *3 (Tex. App.—
Austin June 15, 2017, no pet.).
        11
            After the University purported to revoke S.O.’s degree in 2014, S.O. and the
University officials entered into a Rule 11 Agreement specifying that the University would
restore S.O.’s degree “subject to further discussions regarding additional process.”
                                                  18
S.O.’s Cross-Appeal

               In her first issue on cross-appeal, S.O. asserts that the trial court abused its

discretion by failing to award her attorneys’ fees pursuant to the Uniform Declaratory Judgments

Act. See Tex. Civ. Prac. & Rem. Code § 37.009. Section 37.009, addressing costs and fees

under the UDJA, provides that “[i]n any proceeding under this chapter, the court may award

costs and reasonable attorney’s fees as are equitable and just.” Id. The grant or denial of

attorneys’ fees in a declaratory judgment action lies within the discretion of the trial court, and

its judgment will not be reversed on appeal absent a clear showing that it abused that discretion.

Oake v. Collin County, 692 S.W.2d 454, 455 (Tex. 1985). In the exercise of its discretion

to award attorneys’ fees in declaratory judgment actions, the trial court may award attorneys’

fees to the prevailing party, may decline to award attorneys’ fees to either party, or may

award attorneys’ fees to the nonprevailing party, regardless of which party sought declaratory

judgment. See Ochoa v. Craig, 262 S.W.3d 29, 33 (Tex. App.—Dallas 2008, pet. denied).

Whether to award or decline to award attorneys’ fees is, however, entirely in the trial court’s

discretion, even if the party seeking fees has presented evidence that would support an attorneys’

fee award should the trial court, in its discretion, decide to make such an award. See Texas Mun.

Power Agency v. Public Util. Comm’n, 100 S.W.3d 510, 515 n.5 (Tex. App.—Austin 2003, pet.

denied) (“Therefore, we note that the trial court retains absolute discretion to decline to award

attorney’s fees under the UDJA . . . .” (emphasis in original)). We do not disturb an award or

denial of attorneys’ fees under the UDJA absent a showing of abuse of discretion by the trial

court. Georgiades v. Di Ferrante, 871 S.W.2d 878, 882 (Tex. App.—Houston [14th Dist.] 1994,

writ denied). The trial court abuses its discretion when it acts without reference to any guiding

rules or principles. Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990).

                                                19
               At the hearing on S.O’s motion for attorneys’ fees, the trial court stated:


       I want to discuss this a little bit because I want everybody to understand I did
       consider attorney fees before I issued my orders. I believe that [S.O.] has been
       extremely well represented throughout many years of litigation in this Court, and
       I don’t say that lightly. I think that she has had consistent, terrific representation.
       Nevertheless, there was a legitimate dispute about a question of law, and I truly
       believe that both parties were entitled to come and seek a determination by
       the Court.

       [T]he fact that other courts and other states have looked at this certainly doesn’t
       make it easy. It makes it perhaps even more difficult and provides certainly
       justification for a lot of work and a lot of time that was clearly provided in
       representation, and [S.O.] in what clearly was a very, very, very important issue to
       her and to the university as well.

       And so I believe both sides needed to come and do what they did, and so both
       sides prevailed on significant issues, and I considered that. I believe that is, indeed,
       equitable and just, and many factors and considerations were considered in
       determining that that was the most equitable result, so the request for attorney fees
       is respectfully denied.


On appeal, S.O. emphasized that this litigation has been ongoing for a significant period of

time and that she prevailed in significant and meaningful respects. S.O. also argues that the

University officials have been acting ultra vires and that “principles of equity do not tolerate

rewarding unauthorized and illegal conduct, nor do they incentivize it.” The record demonstrates

that the trial court carefully considered the actions of both parties and, rather than find that the

University officials had intentionally engaged in ultra vires conduct, the trial court noted that the

legal question before it was both novel and difficult, and that both sides were justified in

pursuing their competing positions. The declaratory judgment claims in this case presented

issues of first impression requiring statutory interpretation. The trial court communicated its

view that, having considered the circumstances, it was equitable and just for each party to bear

their own attorneys’ fees and costs. We cannot conclude that this constituted an abuse of the trial


                                                 20
court’s absolute discretion to decline to award attorneys’ fees pursuant to section 37.009. See

Brazoria County v. Texas Comm’n on Envtl. Quality, 128 S.W.3d 728, 744 (Tex. App.—Austin

2004, no pet.). We overrule S.O.’s first issue on cross-appeal.

               In her second issue on cross-appeal, S.O. asserts that the trial court erred by

denying her motion for summary judgment on the two following requests for declaratory relief:


       Declaration IV: the 2003 University Catalog in effect when S.O. was a graduate
       student constitutes a binding contract with the University.

       Declaration V: for disciplinary proceedings against S.O., the University may not
       enforce any rules amended, modified, or adopted after S.O. graduated from the
       University, as doing so would be unconstitutional and contrary to Texas law.


In her brief, S.O. states that the trial court denied her request for these declarations in a

February 11, 2019 summary-judgment order. A review of the court’s order, however, makes it

plain that the trial court did not dispose of S.O.’s request for these two declarations on summary

judgment but, rather, determined that it did not have subject-matter jurisdiction to address the

merits of the requested declarations.      Specifically, the summary-judgment order states “As

set forth in a separate Order of this Court, the Court lacks jurisdiction to grant relief under

requests for Declarations II-VIII.” The separate order referred to is the trial court’s order on the

University officials’ plea to the jurisdiction. The court’s plea-to-the-jurisdiction order stated that

“the Court is of the opinion that Defendants’ Second Plea to the Jurisdiction should be denied

as to the claims which fall under the ultra vires exception to sovereign immunity but granted as

to all other claims for relief.” (Emphasis added). Thus, the trial court determined that S.O.’s

requests for Declarations IV and V were barred by sovereign immunity. S.O.’s briefing does not

address the trial court’s conclusion that these requests for declaratory relief are barred by

sovereign immunity. Instead, she addresses only the merits of her requested relief, which she

                                                 21
characterizes as requests for declarations about “which is the governing contract between her

and [the University].” The UDJA does not enlarge the trial court’s jurisdiction but is “merely

a procedural device for deciding cases already within a court’s jurisdiction.” Texas Parks &

Wildlife Dep’t v. Sawyer Tr., 354 S.W.3d 384, 388 (Tex. 2011). Accordingly, for the trial court

to have jurisdiction, the underlying action must be one for which immunity has expressly been

waived. Texas Dep’t of Transp. v. Sefzik, 355 S.W.3d 618, 621-22 (Tex. 2011). Although the

UDJA waives sovereign immunity in particular cases, S.O.’s request for a declaration regarding

an alleged contract between the parties does not fall within the scope of those express waivers.

For example, the state may be a proper party to a declaratory judgment action that challenges

the validity of a statute. Heinrich, 284 S.W.3d at 373 n.6 (citing Tex. Civ. Prac. & Rem. Code

§ 37.006(b)); Texas Educ. Agency v. Leeper, 893 S.W.2d 432, 446 (Tex. 1994). But S.O. is

not challenging the validity of a statute. Instead, she is seeking a declaration that the University

is bound by a particular contract with her. See Texas Logos, L.P. v. Texas Dep’t of Transp.,

241 S.W.3d 105, 120-21 (Tex. App.—2007, no pet.) (suits seeking to enforce performance under

contract or to impose contractual liabilities are suits against the state barred by sovereign

immunity). S.O. does not direct us to any provision of the UDJA or any other provision that

expressly waives immunity for her claims. The trial court properly determined that S.O.’s

request for Declarations IV and V were barred by sovereign immunity and did not err by

dismissing them for lack of subject-matter jurisdiction. We overrule S.O.’s second issue on

cross-appeal.




                                                22
                                        CONCLUSION

               Having overruled the University officials’ two appellate issues and having also

overruled S.O.’s two issues on cross-appeal, we affirm the trial court’s judgment.



                                             __________________________________________

                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly
 Concurring and Dissenting Opinion by Justice Kelly

Affirmed

Filed: September 4, 2020




                                               23